Citation Nr: 1018220	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in Louisville, Kentucky in 
December 2009.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as near-
continuous panic and depression, impaired impulse control, 
obsessional rituals which interfere with routine activities, 
and deficiencies in judgment, family relations, and mood; 
however, he does not experience gross impairment in thought 
processes, persistent delusions or hallucinations, or memory 
loss for his own name; there is no persistent danger of him 
hurting himself or others.


CONCLUSION OF LAW

The criteria for a 70 percent rating for the Veteran's PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

(The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).)

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2005, May 2007, 
and May 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Lastly, the Board notes that VA examinations with respect to 
the issue on appeal were obtained in September 2005 and June 
2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they considered the VA medical records in 
the Veteran's claims file and provided information necessary 
to apply the relevant rating criteria pertaining to the 
Veteran's PTSD.  Accordingly, the Board finds that VA's duty 
to assist with obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II. Background

The Veteran was afforded a VA examination in September 2004.  
At this examination, the Veteran reported that he felt 
anxious and depressed, and noted that he got mad easily over 
nothing.  He noted that he has been more irritable with his 
wife and has been snapping at her, and stated that he found 
himself generally more withdrawn.  The Veteran noted that he 
had difficulty organizing and prioritizing tasks in the 
morning.  On examination, the examiner found that the 
Veteran's thought process was logical, sequential, and goal 
directed, and noted that there was an absence of loosening of 
association or flight of ideas.  The Veteran denied visual 
hallucinations but stated that he heard "voices of the 
past," explaining that he heard Army buddies calling out his 
name.  The Veteran reported that he did not experience 
command hallucinations, and the examiner found no obsessive-
compulsive traits or rituals.  The Veteran acknowledged some 
suicidal thoughts the prior week; he had contemplated 
shooting himself.  The examiner found that no gross deficits 
for short-term or long-term memory functioning were apparent.  
The examiner diagnosed the Veteran with PTSD and major 
depression, and assigned a global assessment of functioning 
(GAF) score of 50, noting serious symptoms with suicidal 
ideation, occasional panic attacks, and depressed mood.  The 
examiner noted that the Veteran had serious impairment in 
social and familial functioning at the current time.

The Veteran was afforded another VA examination in September 
2005.  On examination, the examiner noted a constricted 
affect.  The Veteran's mood was anxious and depressed, and he 
was irritable at times.  The examiner stated that the Veteran 
did not have the ability to maintain minimal personal 
hygiene, noting that he only showered two to three times per 
week, and shaved about three times per week.  The examiner 
stated that the Veteran was easily distracted; orientation 
was intact to person, place, and time.  The Veteran's thought 
processes were coherent.  He did not experience delusions, 
and his judgment was intact.  The examiner noted that the 
Veteran did not experience suicidal or homicidal thoughts, 
ideation, plans or intent, but noted that the Veteran 
experienced auditory hallucinations that were not persistent.  
The examiner stated that the Veteran did not have obsessive 
or ritualistic behavior, but did experience panic attacks 
which included anxiety with shakiness, and sweating.  The 
examination reflected that the Veteran's recent and immediate 
memory was mildly impaired.  Regarding social functioning, 
the examiner stated that the Veteran continued to have severe 
difficulty with social and interpersonal relations to the 
extent that he frequently isolated himself from other people.  
He continued to avoid clubs, stores, crowds, and most 
recreational activities.  The examiner noted that the Veteran 
and his wife did get along okay, and that there had been no 
recent physical altercations or arguments.  Overall, the 
examiner stated that the Veteran's PTSD severely decreased 
his productivity and efficiency, and moderately impaired his 
work, family, and other relationships.

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 50, noting that the Veteran had moderately 
severe isolation from others, including isolating from his 
wife to some extent.  The examiner noted that the Veteran 
participated in very few meaningful activities, and sometimes 
had thoughts of suicide or that life was not worth living, 
but denied suicidal intent.

The Veteran was afforded another examination in June 2008.  
At this examination, the Veteran reported passive suicidal 
ideation without plan, method or intent four times weekly, 
which had been present for the previous two years.  He did 
not report homicidal ideation.  The Veteran reported daily 
moderate irritability, with serious verbal outbursts towards 
his spouse twice monthly.  He also reported instances of road 
rage, where he swore out loud, blew his horn, and initiated 
obscene gestures at drivers who angered or frustrated him.  
The Veteran alleged that the reason for his retirement was in 
part due to interference from PTSD symptoms.  

The examiner stated that the Veteran was currently medically 
retired from work as a construction laborer due to a back 
injury while on the job.  Work related problems were 
reported, with the Veteran noting that he yelled twice 
monthly at supervisors in public areas, yelled loudly in 
disagreements with co-workers, and possessed a steadily 
decreasing quality and productivity in his work before 
medically retiring.  Regarding the Veteran's relationship 
with his family, the examiner noted that the Veteran had been 
married for 35 years, and that he had one daughter whom he 
saw approximately once a month.  The Veteran noted that there 
had been increasing emotional distancing between himself and 
his wife and daughter since the last evaluation in September 
2005.  The Veteran stated that he avoided participating in 
family activities with his wife and daughter and avoided 
interacting with them.

In terms of social functioning, the Veteran reported that he 
had no close friends, and participated in no social 
activities whatsoever; however, this was not a change since 
the 2005 evaluation.  The examiner described the Veteran's 
social impairment as serious in severity, noting that the 
Veteran was withdrawn and reclusive, seldom interacted with 
others, including his wife and daughter, and avoided 
participation in leisure activities even with family members.  
The examiner noted that the Veteran's withdrawn and reclusive 
behaviors had increased in frequency and severity since the 
last examination, noting that the Veteran avoided most 
activities outside his residence, and experienced serious 
irritability and anxiety when faced with leaving his 
property.

On examination, the examiner stated that the Veteran's 
grooming/hygiene was moderately impaired as he only 
showered/bathed/shaved twice weekly because he did not care.  
His orientation was intact for time, place, person, and 
purpose; however, the examiner noted that the Veteran 
experienced flashbacks during which time he experienced brief 
and transient disorientation to time and place.  

In terms of cognition, the examiner stated that the Veteran 
had diminished concentration, and responded to problems 
emotionally rather than logically, noting that his judgment 
was compromised during periods of elevated stress, as 
evidenced by incidents of road rage and twice monthly 
outbursts towards his spouse.  The examiner noted that under 
stress, logical problem-solving was compromised and the 
Veteran responded with significant frustration and 
impulsivity.  The Veteran's thought processes were found to 
be goal directed and organized.

In terms of the Veteran's affect and mood, the examiner 
stated that the Veteran's prevailing mood was anxious and 
depressed, and the examiner noted that the Veteran often had 
to isolate or withdraw from situations or encounters to 
secure impulse control, even with immediate family members.  
The Veteran did not report suicidal or homicidal thoughts; 
nor did he report delusion, or paranoid ideation.  However, 
the examiner noted that the Veteran was obsessed with family 
safety and security, and performed nightly patrols of his 
property, checking door knobs and locks throughout the day 
and night.  Although hallucinations were neither reported nor 
observed, the Veteran reported hearing his name called when 
there was no one around, approximately once a month, and also 
noted that he saw fleeting objects in his visual periphery; 
however, the examiner stated that these perceptual 
experiences were related to hyper-arousal symptoms rather 
than any psychotic process.  The examiner noted that the 
Veteran reported panic attacks and was persistently 
apprehensive about their potential recurrence.

The examiner rendered an Axis I diagnosis of PTSD, major 
depressive disorder, and panic disorder with agoraphobia, and 
assigned a GAF score of 42.  The examiner noted that since 
the last examination, the Veteran had generally experienced 
increased symptom severity and decreased functional capacity.  
The examiner noted that there was the presence of serious 
PTSD symptoms including withdrawal/isolation, and avoidant 
behaviors that had a serious impact in his social functioning 
and was one of the primary reasons he did not interact or 
participate in social functions even with immediate family 
members.  The examiner also noted that 
estrangement/detachment was another serious symptom.  Lastly, 
the examiner stated that the Veteran's PTSD symptoms 
(flashbacks, intrusive thoughts/memories) all had a serious 
impact on the Veteran's occupational and social functioning, 
noting that his symptoms caused serious impairment with 
regard to concentration and ability to focus on and complete 
tasks and interact effectively with others.  

In conclusion, the examiner stated that the prognosis was 
poor due to the severity of symptoms, stating that the 
Veteran was experiencing serious symptoms of PTSD, major 
depressive disorder, and panic disorder, with agoraphobia 
(both secondary to PTSD), which all resulted in serious 
functional impairment.

In addition to the VA PTSD examinations, outpatient treatment 
records from the Huntington VA medical center (VAMC) show GAF 
scores of 50 in June, October, and November of 2007.  The 
record also includes a February 2005 assessment by W.S., 
L.C.S.W., noting that he had been counseling the Veteran for 
his PTSD symptoms at the Vet Center in Lexington, Kentucky 
from July 2004 to the present.  He stated that the Veteran's 
symptoms clearly pointed to a 70 percent evaluation, noting 
that the Veteran was unable to work, had obsessional rituals 
of being hypervigilant by checking and rechecking his doors 
and locks at home numerous times a night.  The Veteran's 
affect was flat, restricted and depressed; and he had become 
more isolative with little social interaction.  It was noted 
that although the Veteran had remained married for a long 
period of time, he had almost no interaction with his wife.

A May 2008 letter from W.S., L.C.S.W., noted that the 
Veteran's current symptoms included anxiety, depression, 
problems with concentration, being easily distracted, and 
suicidal ideation, among other symptoms, and noted that even 
with treatment and medications his symptoms had exacerbated 
over time.

A July 2009 letter from L.J., MSSW, LCSW, shows that the 
Veteran presented with problems of anger control, intimate 
partner relationship deficits, and disconnection from friends 
and family; however, the examiner found no evidence of 
suicidal or homicidal ideation.  L.J. noted that upon 
entering treatment the Veteran's GAF score was 50 and 
presently was 54.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2009).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
psychiatric disabilities is based upon the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as "the DSM-
IV").  38 C.F.R. § 4.130 (2009).  The DSM-IV contains a GAF 
scale, with scores ranging between zero and a 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  The higher the score, the better the 
functioning of the individual.  For instance, GAF scores 
ranging between 61 and 70 are warranted when there are some 
mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Board finds that the evidence of record entitles the 
Veteran to a 70 percent evaluation.  In this case, although 
there is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant; the evidence of record 
shows that the Veteran now experiences symptoms suggestive of 
the 70 percent rating criteria, including obsessional rituals 
which interfere with routine activities, near continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
including unprovoked irritability; neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, including work; and inability to establish and 
maintain effective relationships.  Specifically, the examiner 
noted that the Veteran's grooming/hygiene was moderately 
impaired as he only showered/shaved twice weekly because he 
did not care.  The 2008 VA examiner also noted that the 
Veteran experienced obsessional rituals which interfered with 
routine activities, noting that the Veteran was obsessed with 
family safety and security, and performed nightly patrols of 
his property, checking the door knobs and locks throughout 
the day and night.  Finally, regarding suicidal ideation, the 
Veteran reported passive suicidal ideation without plan, 
method or intent four times weekly, noting that suicidal 
ideation had been present for the past two years.  See June 
2008 VA examination.  In fact, as far back as September 2004, 
(see 2004 VA examination), the Veteran acknowledged suicidal 
thoughts and had contemplated shooting himself, but in 2005, 
he denied suicidal ideation.  In terms of spatial 
orientation, the 2008 examiner noted that although the 
Veteran's orientation was generally intact for time, place, 
person, and purpose, when the Veteran had flashbacks, he 
experienced brief and transient disorientation to time and 
place.

Further, the evidence shows that the Veteran experiences 
severe near-continuous depression, and panic attacks which 
makes it impossible for him to function effectively.  For 
example, the 2008 examiner noted that the Veteran had trouble 
focusing and concentrating, and was persistently apprehensive 
about the recurrence of his panic attacks.  As far back as 
the September 2004 VA examination, the examiner noted that 
the Veteran felt anxious and depressed, and had difficulty 
organizing and prioritizing tasks in the morning.

The Veteran also experiences difficulty adapting to stressful 
circumstances.  The June 2008 examiner noted that the 
Veteran's judgment was compromised during periods of elevated 
stress, as evidenced by incidents of road rage and twice 
monthly outbursts towards his spouse.  The examiner noted 
that the Veteran responded to problems emotionally rather 
than logically, and noted that under stress, his logical 
problem solving was compromised and he responded with 
significant frustration and impulsivity.  As just mentioned, 
the record also shows symptoms of impaired impulse control, 
with unprovoked irritability, with the Veteran reporting 
daily moderate irritability, with serious verbal outbursts 
towards his spouse twice monthly, and incidents of road rage 
where the Veteran would swear out loud, blow his horn, and 
initiate obscene gestures at drivers who angered or 
frustrated him.

Overall, throughout the pendency of his appeal for an 
increased rating, the record reveals evidence of occupational 
and social impairment with deficiencies in most areas, 
including work, family relations, and mood, due to the 
symptoms discussed above.  In terms of social impairment, the 
evidence shows that the Veteran experiences a severe deficit 
in social functioning with no close friends and no 
participation in social activities.  The Veteran was found to 
be withdrawn and reclusive, avoiding participation in leisure 
activities even with family members.  He seldom interacted 
with others, including his wife and daughter.  See September 
2005 and June 2008 VA examinations.  The examiner noted that 
the Veteran avoided most activities outside his residence, 
and experienced serious irritability and anxiety when faced 
with leaving his property.  In terms of occupational 
impairment, although the Veteran was currently medically 
retired from being a construction laborer due to a back 
injury while on the job, at the June 2008 examination, the 
Veteran reported work related problems, including yelling at 
his supervisors and co-workers, and the examiner noted that 
the Veteran possessed a steadily decreasing quality and 
productivity in his work before medically retiring.

Lastly, the Veteran has been assigned GAF scores of 50 in 
September 2004 and September 2005, and a GAF score of 40, at 
his most recent 2008 VA examination.  These GAF scores are 
indicative of serious symptoms.  (GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Associations Diagnostic 
and Statistical Manual of Mental Disorders (4th. Ed., 1994).

Based on the above analysis, the Board finds that the Veteran 
is entitled to a higher (70 percent) evaluation, as the 
Veteran's PTSD causes severe symptomatology.

The evidence does not suggest that the Veteran is entitled to 
a 100 percent evaluation.  There is no evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; or 
disorientation to time or place.  Nor does the evidence show 
that the Veteran experiences problems like memory loss for 
names of his close relatives, own occupation, or own name.

In this case, the Veteran's thought processes have been 
described as logical, sequential, and goal directed, with an 
absence of loosening of association or flight of ideas.  See 
September 2004 VA examination.  Further, the September 2005 
VA examiner also described the Veteran's thought processes as 
coherent, and the 2008 VA examiner again found the Veteran's 
thought processes to be goal directed and organized.  The 
record does not show any evidence of psychotic delusions or 
hallucinations.  Although the September 2005 VA examiner 
stated that the Veteran experienced auditory hallucinations 
(hearing his name called), the June 2008 examiner stated that 
the Veteran hearing his name called when no one was around, 
and seeing fleeting objects in his periphery, were related to 
hyper-arousal symptoms rather than to any psychotic process.  
Further, although the Veteran has experienced sporadic 
suicidal ideation, the record does not show evidence of 
persistent danger of him hurting himself, with the Veteran 
noting at his September VA examination that he did not 
experience suicidal thoughts, and at his 2008 examination, 
the Veteran reported that he was not actively suicidal, but 
rather experienced passive suicidal ideation without plan, 
method or intent.  Further, the Veteran has consistently 
denied the presence of homicidal ideation.  See September 
2004, September 2005, and June 2008 VA examinations.

Lastly, the Veteran has been found to be oriented to person, 
place, time and situation, except for brief and transient 
disorientation while having flashbacks.  This type of 
transient disorientation does not equate to disorientation to 
time or place, as noted by the 100 percent rating criteria.  
In terms of memory loss, although the September 2005 examiner 
noted that the Veteran's recent and remote memory was mildly 
impaired, he did not display any impairment in long-term 
memory.  Further, the 2008 VA examiner stated that the 
Veteran's working memory was intact, as was his immediate, 
recent and remote recall.  The only memory problem noted was 
with delayed recall, which the examiner described as only 
slightly impaired.  Although mild memory deficits have been 
documented, the severity of the Veteran's memory loss does 
not rise to the level of the 100 percent rating criteria 
because there is no indication that the Veteran has 
difficulty to the point of forgetting the names of close 
relatives, or his own name.

Based on the above analysis, it is clear that the Veteran 
does not experience symptoms typical of a 100 percent 
evaluation.  No examiner has stated that the Veteran's 
inability to work is due to his PTSD.  In fact, the Veteran 
himself stated that he left work due to a back disability 
which made it difficult for him to perform his job as a 
construction laborer.

In conclusion, the Veteran does not display symptoms 
indicative of a 100 percent rating (such as gross impairment 
in thought processes or communication, persistent delusions, 
or hallucinations, persistent danger of hurting himself or 
others; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name); and 
therefore, his level of impairment is not sufficient to 
warrant a 100 percent rating.  

In sum, taking into account all of the medical evidence of 
record, the Board finds that the Veteran's PTSD more nearly 
approximates the criteria required for the 70 percent rating.  

Although the Veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2009), 
Thun v. Peake, 22 Vet. App. 111 (2008).  The current evidence 
of record does not demonstrate that his PTSD has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that if he was 
working, his PTSD would have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The symptoms 
experienced by the Veteran are the very ones contemplated by 
the schedule, as noted in the discussion above.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


